                                         Case 5:17-cv-00220-LHK Document 1431 Filed 01/24/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER DENYING QUALCOMM’S
                                                                                            REQUEST TO PROFFER
                                  14             v.                                         ADDITIONAL POST-DISCOVERY
                                                                                            DEADLINE EVIDENCE
                                  15     QUALCOMM INCORPORATED,
                                                                                            Re: Dkt. Nos. 1394, 1426
                                  16                    Defendant.

                                  17

                                  18          On December 13, 2018, the Court enforced the fact discovery deadline in this case and

                                  19   denied Qualcomm’s request to introduce evidence of events that took place after the fact discovery

                                  20   deadline. ECF No. 997. In the briefing on this motion, Qualcomm argued that it should be

                                  21   allowed to introduce at trial evidence of current market conditions, including “several licensing

                                  22   agreements covering 5G products.” ECF No. 929 at 3, 4; see also ECF No. 933 (contending that

                                  23   Court should consider “evidence of current market conditions”).

                                  24          On December 17, 2018, the Court granted the Federal Trade Commission’s (“FTC”)

                                  25   motion in limine to exclude the portions of the expert report of Qualcomm’s expert, Professor

                                  26   Nevo, that discussed two 5G license agreements that post-date the fact discovery deadline in this

                                  27   case. ECF No. 1015.

                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING QUALCOMM’S REQUEST TO PROFFER ADDITIONAL POST-DISCOVERY EVIDENCE
                                         Case 5:17-cv-00220-LHK Document 1431 Filed 01/24/19 Page 2 of 4




                                   1          After the close of the eighth day of the trial, with just over six hours of trial time

                                   2   remaining, Qualcomm for the first time indicated its intention to file an offer of proof of evidence

                                   3   that Qualcomm would have elicited absent the Court’s orders denying the introduction of post-

                                   4   discovery deadline evidence. Qualcomm had not previously advised the FTC or the Court of

                                   5   Qualcomm’s intention. For the following reasons, the Court DENIES Qualcomm’s request to

                                   6   proffer post-discovery deadline evidence orally or in writing.

                                   7          Under Federal Rule of Evidence 103, a party preserves a claim of error based on the

                                   8   Court’s exclusion of evidence if “a party informs the court of its substance by an offer of proof,

                                   9   unless the substance was apparent from the context.” Fed. R. Evid. 103(a). However, “[o]nce the

                                  10   court rules definitively on the record—either before or at trial—a party need not renew an

                                  11   objection or offer of proof to preserve a claim of error for appeal.” Fed. R. Evid. 103(b). As the

                                  12   Ninth Circuit has explained, “[a] proper offer of proof informs the trial court of what counsel
Northern District of California
 United States District Court




                                  13   expects to prove by the excluded evidence and preserves the record so that an appellate court can

                                  14   review the trial court’s decision for reversible error.” Heyne v. Caruso, 69 F.3d 1475, 1481 (9th

                                  15   Cir. 1995). “The lack of an offer of proof, however, is excused where an entire class of evidence

                                  16   has been in advance formally declared inadmissible by the trial court . . . for the court’s ruling

                                  17   relates forward to all possible offers of such evidence and renders them needless.” Id. (internal

                                  18   quotation marks and citations omitted).

                                  19          In the Court’s evidentiary orders at issue, the Court declared inadmissible an entire

                                  20   category of evidence: “The parties may only seek to introduce evidence produced on or before the

                                  21   March 30, 2018 fact discovery cutoff and the testimony from the limited authorized out-of-time

                                  22   depositions” that extended into May 2018. ECF Nos. 997, 1015. Thus, Qualcomm’s offer of

                                  23   proof is unnecessary under Heyne. As discussed above, Qualcomm has already identified the

                                  24   category of evidence that is the subject of its late and unnecessary offer of proof.

                                  25          The cases Qualcomm cites all stand for the unremarkable proposition that Rule 103

                                  26   “prohibits [the Ninth Circuit] from overturning the district court where the substance of the

                                  27   evidence was not made known to the court by offer or was not apparent from the context.” United

                                  28                                                      2
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING QUALCOMM’S REQUEST TO PROFFER ADDITIONAL POST-DISCOVERY EVIDENCE
                                         Case 5:17-cv-00220-LHK Document 1431 Filed 01/24/19 Page 3 of 4




                                   1   States v. Serrano, 582 F. Appx. 729, 730 (9th Cir. 2014) (quoting United States v. Morlan, 756

                                   2   F.2d 1442, 1447 (9th Cir. 1985)). Qualcomm’s cases concern the evidence before the Court at the

                                   3   time of exclusion, but Qualcomm cites no authority for its request to produce an offer of proof

                                   4   more than a month after the Court’s exclusion orders and after 8 full days of trial. See United

                                   5   States v. Pacheco, 912 F.2d 297, 304 (9th Cir. 1990) (declining to consider propriety of admitting

                                   6   evidence where the defendant never raised the issue to the district court). Here, where Qualcomm

                                   7   advised the Court of the categories of evidence at issue and the Court issued definitive rulings on

                                   8   the evidentiary objection, Rule 103 is satisfied. See United States v. McElmurry, 776 F.3d 1061,

                                   9   1066 n.24 (9th Cir. 2015) (quoting Rule 103(b)) (“Once the court rules definitively on the record,

                                  10   either before or at trial, a party need not renew an objection or offer of proof to preserve a claim of

                                  11   error for appeal.”).

                                  12           Qualcomm’s eleventh hour request to make an offer of proof also prejudices both the
Northern District of California
 United States District Court




                                  13   Court and the FTC. The FTC was unable to take discovery on Qualcomm’s post-discovery

                                  14   deadline evidence or to “test Qualcomm’s assertions about what the post-discovery agreements

                                  15   show.” ECF No. 1015 at 4. Qualcomm’s evidence was not the subject of fact or expert discovery

                                  16   or eight days of trial.

                                  17           Moreover, as the FTC points out, Qualcomm’s proffer “would make an end-run around

                                  18   other requirements for admissibility.” ECF No. 1426 at 1. For example, the parties exchanged

                                  19   proposed trial exhibits on November 27—before the Court’s orders denying the admission of post-

                                  20   discovery deadline evidence—but Qualcomm did not include on its exhibit list all of the evidence

                                  21   Qualcomm apparently seeks to proffer. See id. at 2. Qualcomm’s belated disclosure of its

                                  22   intention to file an offer of proof after 8 full days of trial also has denied the FTC an opportunity

                                  23   to object to the admissibility of any of Qualcomm’s post-discovery deadline evidence. Requiring

                                  24   the FTC to raise such objections now, with six hours remaining in the trial, unduly prejudices both

                                  25   the FTC and the Court. Therefore, the Court DENIES Qualcomm’s request to make an untimely

                                  26   and unnecessary offer of proof

                                  27   IT IS SO ORDERED.

                                  28                                                      3
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING QUALCOMM’S REQUEST TO PROFFER ADDITIONAL POST-DISCOVERY EVIDENCE
                                         Case 5:17-cv-00220-LHK Document 1431 Filed 01/24/19 Page 4 of 4




                                   1   Dated: January 24, 2019

                                   2                                         ______________________________________
                                                                             LUCY H. KOH
                                   3                                         United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                          4
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING QUALCOMM’S REQUEST TO PROFFER ADDITIONAL POST-DISCOVERY EVIDENCE
